       Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 1 of 26. PageID #: 1




                      UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO

REBECCA CASTILLO,​ an                      )    Case No.
individual,                                )
                                           )
       Plaintiff,                          )
                                           )    Trial by Jury Demanded
vs.                                        )
                                           )
THE SHERWIN-WILLIAMS
                                           )
COMPANY, an Ohio corporation​,
                                           )
       Defendant.                          )
                                           )

            COMPLAINT FOR INJUNCTIVE RELIEF,
  CIVIL MONETARY PENALTIES, AND OTHER EQUITABLE RELIEF
      Plaintiff, ​REBECCA CASTILLO (“Plaintiff”), by and through her

attorneys, for her complaint against ​THE SHERWIN-WILLIAMS COMPANY,

an Ohio corporation​, states as follows:

                                INTRODUCTION

      1.      Plaintiff is a blind and visually-impaired person who requires

screen-reading software to read website content using her computer.

      2.      Plaintiff uses the terms “blind” or “visually-impaired” to refer to all

people with visual impairments who meet the legal definition of blindness in that

they have a visual acuity with correction of less than or equal to 20 x 200. Some

blind people who meet this definition have limited vision. Others have no vision.
        Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 2 of 26. PageID #: 2




       3.       Plaintiff brings this civil rights action against Defendant ​THE

SHERWIN-WILLIAMS COMPANY, an Ohio corporation​, (“Defendant”) for

its   failure    to   design,   construct,   maintain,   and   operate   its   website,

Sherwin-williams.com (hereinafter the “Website” or “Defendant’s Website” which

shall refer to Sherwin-williams.com, and any other website operated by or

controlled by Defendant as well as any third party content which is located on or

used in connection with Sherwin-williams.com and any other website operated by

or controlled by Defendant, for the purposes described herein) to be fully

accessible to and independently usable by Plaintiff and other blind or

visually-impaired people.

       4.       Defendant’s denial of full and equal access to its website, and

therefore denial of its products and services offered thereby, is a violation of

Plaintiff’s rights under the Americans with Disabilities Act (“ADA”) a​ nd

California’s Unruh Civil Rights Act (“UCRA”).

       5.       Because Defendant’s website, Sherwin-williams.com, is not fully and

equally accessible to blind and visually-impaired consumers in violation of the

ADA, Plaintiff seeks a permanent injunction to cause a change in Defendant’s

corporate policies, practices, and procedures so that Defendant’s full website will

become and remain accessible to blind and visually-impaired consumers, including
        Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 3 of 26. PageID #: 3




Plaintiff.

                         JURISDICTION AND VENUE

       6.    This Court has subject-matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III

of the ADA, 42 U.S.C. § 12181, ​et seq.,​ and 28 U.S.C. § 1332.

       7.    This court has supplemental jurisdiction over Plaintiff’s non-federal

claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so

related to Plaintiff’s federal ADA claims, they form part of the same case or

controversy under Article III of the United States Constitution

       8.    This Court has personal jurisdiction over Defendant because it is

deemed a resident of the State of Ohio and it conducts and continues to conduct a

substantial and significant amount of business in the State of Ohio.

       9.    Venue is proper in the Northern District of Ohio pursuant to 28 U.S.C.

§1391(b)(1) because Defendant resides in this District and this Court has personal

jurisdiction over Defendant.

                                    PARTIES

       10.   Plaintiff, at all times relevant and as alleged herein, is a resident of

California, County of Los Angeles. Plaintiff is also blind, visually-impaired person,

and a member of a protected class of individuals under the ADA, pursuant to 42
       Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 4 of 26. PageID #: 4




U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set forth at 28

C.F.R. §§ 36.101 ​et seq.​

      11.    Plaintiff is informed and believes, and thereon alleges, Defendant is

an international retailer of personalized keepsakes and other products,

headquartered in Cleveland, Ohio.

      12.    Defendant’s stores provide to the public important goods and services.

Defendant offers consumers an array of goods and services including: paints &

supplies, special offers, store locations, and account registration; as well as many

other benefits related to these goods and services.

      13.    Defendant’s website is a public accommodation within the definition

of Title III of the ADA, 42 U.S.C. § 12181(7) because Defendant’s website is, or is

part of, a “sales or rental establishment,” and a “service establishment.”

      14.    Defendant has been and is committing the acts or omissions alleged

herein in Los Angeles County of the State of California which caused injury, and

violated rights prescribed by the ADA and UCRA, to Plaintiff and to other blind

and other visually impaired-consumers.         A substantial part of the acts and

omissions giving rise to Plaintiff’s claims occurred in California. Specifically, on

several separate occasions, Plaintiff has been denied the full use and enjoyment of

the facilities, goods, and services of Defendant’s website in Los Angeles County.
       Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 5 of 26. PageID #: 5




The access barriers Plaintiff encountered on Defendant’s website have caused a

denial of Plaintiff’s independent, full and equal access multiple times in the past,

and now deter Plaintiff on a regular basis from accessing Defendant’s website.

  THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET

      15.   The Internet has become a significant source of information, a portal,

and a tool for conducting business, doing everyday activities such as shopping,

learning, banking, researching, as well as many other activities for sighted, blind

and visually-impaired persons alike. As an essential tool for many Americans,

when accessible, the Internet provides individuals with disabilities great

independence.    Blind persons are able to access websites using keyboards in

conjunction with screen access software that vocalizes the visual information found

on a computer screen.      This technology is known as screen-reading software.

Except for legally blind individuals whose residual vision allows them to use

magnification, screen-reading software is currently the only method a blind person

may employ to fully and independently access the internet.

      16.   Blind    and    visually-impaired   users    of   Windows     operating

system-enabled computers and devices have several screen-reading software

programs available to them. Some of these programs are available for purchase

and other programs are available without the user having to purchase the program
       Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 6 of 26. PageID #: 6




separately.

      17.     Job Access With Speech, otherwise known as “JAWS,” is currently

the most popular, separately purchased and downloaded screen-reading software

program available for a Windows computer.

      18.     For   blind   and   visually-impaired   users of Apple operating

system-enabled computers and devices, the screen-reading software available and

built into all Apple products is VoiceOver. Apple’s devices, including the iPhone,

have the VoiceOver program integrated into their iOS operating system for use by

blind and visually-impaired users, including Plaintiff.

      19.     For screen-reading software to function, the information on a website

must be capable of being rendered into meaningful text. If the website content is

not capable of being rendered into meaningful text, the blind or visually-impaired

user is unable to access the same content available to sighted users using their

keyboard because they are unable to see the screen or manipulate a mouse as a

sighted person can.

      20.     Screen-reading software is currently the only method a blind or

visually-impaired person may independently access the internet, websites and other

digital content.

      21.     If the website content is not capable of being rendered into text, the
       Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 7 of 26. PageID #: 7




blind or visually-impaired user is unable to access and navigate the same content

on a website or mobile app that is available to sighted users.

      22.    There are well-established industry adopted guidelines for making

websites accessible to visually-impaired people who require screen-reading

software programs. These guidelines have existed for at least several years and are

successfully followed by large business entities who want to ensure their websites

are accessible to all persons. The Web Accessibility Initiative (“WAI”), an

initiative of the World Wide Web Consortium developed guidelines on website

accessibility. Through Section 508 of the Rehabilitation Act, the federal

government also promulgated website accessibility standards. These guidelines,

easily found on the Internet, recommend several basic components for making

websites accessible, including, but not limited to: adding invisible alt-text to

graphics; ensuring all functions can be performed using a keyboard and not just a

mouse; ensuring that image maps are accessible and by adding structured headings

so blind and visually-impaired people can navigate websites just as sighted people

do. Without these basic components, websites are inaccessible to a blind person

using screen-reading software.

      23.    Inaccessible or otherwise non-compliant websites pose significant

access barriers to blind and visually-impaired persons.
       Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 8 of 26. PageID #: 8




      24.    Common barriers encountered by blind and visually impaired persons

include, but are not limited to, the following:

             a.     A text equivalent for every non-text element is not provided;

             b.     Title frames with text are not provided for identification and

                    navigation;

             c.     Equivalent text is not provided when using scripts;

             d.     Forms with the same information and functionality as for

                    sighted persons are not provided;

             e.     Information about the meaning and structure of content is not

                    conveyed by more than the visual presentation of content;

             f.     Text cannot be resized without assistive technology up to 200

                    percent without loss of content or functionality;

             g.     If the content enforces a time limit, the user is not able to

                    extend, adjust or disable it;

             h.     Web pages do not have titles that describe the topic or purpose;

             i.     The purpose of each link cannot be determined from the link

                    text alone or from the link text and its programmatically

                    determined link context;

             j.     One or more keyboard operable user interface lacks a mode of
Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 9 of 26. PageID #: 9




           operation where the keyboard focus indicator is discernible;

     k.    The default human language of each web page cannot be

           programmatically determined;

     l.    When a component receives focus, it may initiate a change in

           context;

     m.    Changing the setting of a user interface component may

           automatically cause a change of context where the user has not

           been advised before using the component;

     n.    Labels or instructions are not provided when content requires

           user input;

     o.    In content which is implemented by using markup languages,

           elements do not have complete start and end tags, elements are

           not nested according to their specifications, elements may

           contain duplicate attributes and/or any IDs are not unique;

     p.    Inaccessible Portable Document Format (PDFs); and,

     q.    The name and role of all User Interface elements cannot be

           programmatically determined; items that can be set by the user

           cannot be programmatically set; and/or notification of changes

           to these items is not available to user agents, including
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 10 of 26. PageID #: 10




                    screen-reading software.

 DEFENDANT’S FAILURE TO MAKE ITS WEBSITE ACCESSIBLE AND
             PLAINTIFF’S ATTEMPTS TO ACCESS

      25.     Defendant offers the commercial website Sherwin-williams.com to

the public.

      26.     The website has features that should allow all consumers to access the

goods and services Defendant offers and should allow consumers to locate physical

locations where Defendant’s products may be purchased.

      27.     The goods and services offered by Defendant’s website include, but

are not limited to the following: paints and supplies, special offers, store locations,

and account registration; and many other benefits related to these goods and

services.

      28.     Based on information and belief, it is Defendant's policy and practice

to deny Plaintiff, along with other blind or visually-impaired users, access to

Defendant’s website, and to therefore specifically deny the goods and services that

are offered therein and available at its stores.

      29.     Due to Defendant's failure and refusal to remove access barriers to its

website, Plaintiff and visually-impaired persons have been and are still being

denied equal access to the numerous goods, services, and benefits offered to the
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 11 of 26. PageID #: 11




public through Sherwin-williams.com.

       30.     Plaintiff cannot use a computer without the assistance of

screen-reading software.

       31.     However, Plaintiff is a proficient user of the JAWS screen-reader and

uses it to access the internet.

       32.     Plaintiff has visited Sherwin-williams.com on several separate

occasions using the JAWS screen-reader, to shop for painting accessories and

supplies for a project she was planning to have done in her home.

       33.     During several separate visits to Defendant’s website, Plaintiff

encountered multiple access barriers which denied Plaintiff full and equal access to

the facilities, goods and services offered to the public and made available to the

public on Defendant’s website.

       34.     Due to the widespread access barriers Plaintiff encountered on

Defendant’s website, Plaintiff has been deterred, on a regular basis, from accessing

Defendant’s website, which has prevented her from full and equal access of

Defendant’s goods and services.

       35.     Similarly, the access barriers Plaintiff encountered on Defendant’s

website      have deterred Plaintiff from visiting or locating Defendant’s

brick-and-mortar stores to purchase products.
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 12 of 26. PageID #: 12




      36.    While attempting to navigate Sherwin-williams.com, Plaintiff

encountered multiple accessibility barriers for blind or visually-impaired people

that include, but are not limited to:

                 a. The home page has graphics, links, and buttons that are not

                    labeled or are incorrectly labeled, or lack alternative text

                    (“Alt-text”). Alt-text is invisible code embedded beneath a

                    graphical image on a website. Web accessibility requires that

                    alt-text be coded with each picture so that screen-reading

                    software can speak the alt-text where a sighted user sees

                    pictures. Alt-text does not change the visual presentation, but

                    instead a text box shows when the cursor moves over the

                    picture. The lack of alt-text on these graphics prevents screen

                    readers from accurately vocalizing a description of the graphics.

                 b. Plaintiff encountered multiple unlabeled or mislabeled buttons

                    and links. Without descriptive alternate text, Plaintiffs, and

                    other screen reader users, have no clue about the purpose or

                    function of the button or link;

                 c. Plaintiff encountered multiple pages containing unlabeled

                    graphics, links, and buttons while navigating the Website;
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 13 of 26. PageID #: 13




                d. Plaintiff encountered an inaccessible video, requiring Plaintiff

                   to listen to the video in its entirety before proceeding to

                   navigate throughout the Website further;

                e. Plaintiff encountered buttons that would force Plaintiff’s screen

                   read content as a form, even when no form existed, thus

                   throwing off Plaintiff’s focus and confusing her altogether;

                f. Plaintiff encountered an inaccessible search function when

                   attempting to browse for products;

                g. Plaintiff was unable to browse for products because of the

                   excessive amount of headings, coded content, and unlabeled

                   links presented on product pages.

      37.    In August of 2018 Plaintiff attempted to do business with Defendant

on Sherwin-williams.com and Plaintiff encountered barriers to access the website.

Plaintiff visited the website twice more to try to do business with Defendant and

found that the barriers still existed. Due to the unlabeled buttons, lack of alt text,

the structure of the headings, and other barriers, Plaintiff was unable to fully and

independently to browse the products before visiting a brick-and-mortar location.

      38.    Despite past and recent attempts to do business with Defendant on its

website, the numerous access barriers contained on the website and encountered by
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 14 of 26. PageID #: 14




Plaintiff, have denied Plaintiff full and equal access.

      39.    Plaintiff, as a result of the barriers on Defendant’s website, continues

to be deterred on a regular basis from accessing Defendant’s website.

      40.    Due to the inaccessibility of Sherwin-williams.com, blind and

visually-impaired consumers, such as Plaintiff, who need screen-readers, cannot

fully and equally use or enjoy the facilities, goods, and services Defendant offers to

the public on its website.

      41.    The access barriers Plaintiff encountered on Defendant’s website have

caused a denial of Plaintiff’s full and equal access multiple times in the past, and

now deter Plaintiff on a regular basis from accessing Defendant’s website.

      42.    In addition, the access barriers Plaintiff encountered on Defendant’s

website have deterred Plaintiff from visiting Defendant’s physical stores.

      43.    If Sherwin-williams.com was equally accessible to all, Plaintiff could

independently navigate Defendant’s website and complete a desired transaction as

sighted individuals do.

      44.    Having made many attempts to use Defendant’s website, Plaintiff has

actual knowledge of the access barriers that make these services inaccessible and

independently unusable by blind and visually-impaired people.

      45.    There are readily available, well established guidelines, available to
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 15 of 26. PageID #: 15




Defendant on the Internet, for designing, constructing and maintaining websites to

be accessible to blind and visually-impaired persons. Other large business entities

have used these guidelines, or have otherwise been able, to make their websites

accessible, including but not limited to: adding alt-text to graphics and ensuring

that all functions can be performed using a keyboard. In addition, incorporating

these basic changes and adding certain elements to make Defendant’s website

accessible would not fundamentally alter the nature of Defendant’s business nor

would it result in an undue burden to Defendant. Because maintaining and

providing a website where all functions can be performed using a keyboard would

provide full, independent and equal accessible to all consumers to the website,

Plaintiff allege that Defendant has engaged in acts of intentional discrimination

including, but not limited to the following policies or practices:

          a.   Construction and maintenance of a website that is inaccessible to

               visually-impaired individuals, including Plaintiff;

          b.   Failure to construct and maintain a website that is sufficiently

               intuitive so as to be equally accessible to visually-impaired

               individuals, including Plaintiff; and,

          c.   Failure to take actions to correct these access barriers in the face of

               substantial harm and discrimination to blind and visually-impaired
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 16 of 26. PageID #: 16




               consumers, such as Plaintiff, as a member of a protected class.

      46.    Defendant therefore uses standards, criteria or methods of

administration that have the effect of discriminating or perpetuating the

discrimination of others, as alleged herein.

      47.    The ADA expressly contemplates the type of injunctive relief that

Plaintiff seeks in this action. In relevant part, the ADA requires:

      “In the case of violations of . . . this title, injunctive relief shall include an

      order to alter facilities to make such facilities readily accessible to and

      usable by individuals with disabilities….Where appropriate, injunctive relief

      shall also include requiring the . . . modification of a policy. . .”

      (42 U.S.C. § 12188(a)(2).)



      48.    Because Defendant’s website has never been equally accessible, and

because Defendant lacks a corporate policy that is reasonably calculated to cause

its websites to become and remain accessible, Plaintiff invokes the provisions of 42

U.S.C. § 12188(a)(2), and seeks a permanent injunction requiring Defendant to

retain a qualified consultant acceptable to Plaintiff (“Agreed Upon Consultant”) to

comply with the ADA to make the website accessible.

      49.    Plaintiff seeks that this permanent injunction require Defendant to
     Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 17 of 26. PageID #: 17




cooperate with the Agreed Upon Consultant to:

               a. Train Defendant’s employees and agents who develop the

                  Sherwin-williams.com website on accessibility and compliance

                  with the ADA;

               b. Regularly check the accessibility of Defendant’s website to

                  maintain accessibility as required by the ADA;

               c. Regularly test end-user accessibility of the websites by

                  screen-reader users to ensure Defendant’s website is accessible

                  to blind and visually-impaired individuals who would access

                  the website with screen-reading technology; and,

               d. Develop an accessibility policy that is clearly disclosed on its

                  website, with contact information for users to report

                  accessibility-related problems and be provided with meaningful

                  resolution after Defendant has investigated and identified the

                  accessibility-related problem.

      50.   If Sherwin-williams.com were accessible to screen-reader users,

Plaintiff and similarly situated blind and visually-impaired people could

independently find store locations; learn about sales, offers and discounts (both

in-store and online); browse merchandise selection and find product information
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 18 of 26. PageID #: 18




and availability; make purchases and returns; check the status of an order and track

delivery of purchases; create and access a customer account for a faster check out

process and to access exclusive offers and news; and access the many other

benefits related to these goods and services.

      51.    Although Defendant may currently have centralized policies regarding

the maintenance and operation of its website, Defendant lacks a plan and policy

reasonably calculated to make its website fully and equally accessible to, and

independently usable by, blind and other visually-impaired consumers.

      52.    Without injunctive relief, Plaintiff and other visually-impaired

consumers will continue to be unable to independently use the Defendant's

website, in violation of their rights.

                                         COUNT I

     VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

      53.    Plaintiff re-alleges and incorporates by reference all paragraphs

alleged above and each and every other paragraph in this Complaint necessary or

helpful to state this cause of action as though fully set forth herein.

      54.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 ​et seq.​,

provides:

      “No individual shall be discriminated against on the basis of disability in the
             Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 19 of 26. PageID #: 19




             full and equal enjoyment of the goods, services, facilities, privileges,

             advantages, or accommodations of any place of public accommodation by

             any person who owns, leases (or leases to), or operates a place of public

             accommodation.”



(42 U.S.C. § 12182(a).)

             55.   The ADA requires that the place of public accommodation not

discriminate in any way in which it interacts with the public, whether by selling
                                                                                   1
products at a physical location or over a virtual location on the Internet.

             56.   Defendant’s website, Sherwin-williams.com, is therefore a public

accommodation within the definition of Title III of the ADA, 42 U.S.C. § 12181.

             57.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful

discrimination to deny individuals with disabilities the opportunity to participate in

or benefit from the goods, services, facilities, privileges, advantages, or

accommodations of an entity. (42 U.S.C. § 12182(b)(1)(A)(i).)



1
    ​Chief
       Judge Richard Posner of the Seventh Circuit Court of Appeals stated in dicta that the core
meaning of the ADA’s definition of discrimination is that the owner or operator of a facility,
“whether in physical space or in electronic space” that is open to the public, cannot exclude
disabled persons from entering the facility and using it in the same manner as do nondisabled
persons. (​Doe v. Mutual of Omaha Ins. Co.,​ 179 F.3d 557, 559 (7th Cir. 1999) (citing ​Carparts
Distrib. Ctr., Inc. v. Automotive Wholesaler’s Assoc. of New England​, 37 F.3d 12, 19 (1st Cir.
1994)).
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 20 of 26. PageID #: 20




      58.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful

discrimination to deny individuals with disabilities an opportunity to participate in

or benefit from the goods, services, facilities, privileges, advantages, or

accommodation, which is equal to the opportunities afforded to other individuals.

(42 U.S.C. § 12182(b)(1)(A)(ii).)

      59.    Under Section 302(b)(2) of Title III of the ADA, unlawful

discrimination also includes, among other things:

      “[A] failure to make reasonable modifications in policies, practices, or

      procedures, when such modifications are necessary to afford such goods,

      services, facilities, privileges, advantages, or accommodations to individuals

      with disabilities, unless the entity can demonstrate that making such

      modifications would fundamentally alter the nature of such goods, services,

      facilities, privileges, advantages or accommodations; and a failure to take

      such steps as may be necessary to ensure that no individual with a disability

      is excluded, denied services, segregated or otherwise treated differently than

      other individuals because of the absence of auxiliary aids and services,

      unless the entity can demonstrate that taking such steps would

      fundamentally alter the nature of the good, service, facility, privilege,

      advantage, or accommodation being offered or would result in an undue
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 21 of 26. PageID #: 21




      burden.”

      (42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).)

      60.    The acts alleged herein constitute violations of Title III of the ADA,

and the regulations promulgated thereunder.

      61.    Plaintiff, who is a member of a protected class of persons under the

ADA, has a physical disability that substantially limits the major life activity of

sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).

      62.    Furthermore, Plaintiff has been denied full and equal access to

Sherwin-williams.com, has not been provided services which are provided to other

patrons who are not disabled, and has been provided services that are inferior to the

services provided to non-disabled persons.

      63.    Defendant has failed to take any prompt and equitable steps to remedy

its discriminatory conduct. These violations are ongoing.

      64.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and

rights set forth and incorporated therein, Plaintiff requests relief as set forth below.

      WHEREFORE, ​Plaintiff prays for judgment in her favor and against

Defendant as follows: a) A Declaratory Judgment that, at the commencement of

this action, Defendant was in violation of the specific requirements of Title III of

the ADA 42 U.S.C. § 12181 ​et seq.,​ and the relevant implementing regulations of
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 22 of 26. PageID #: 22




the ADA, for Defendant’s failure to take action that was reasonably calculated to

ensure that its website is fully and equally accessible to, and independently usable

by, blind and visually-impaired individuals; b) A preliminary and permanent

injunction enjoining Defendant from further violations of the ADA, 42 U.S.C. §

12181 ​et seq.,​ with respect to its website, Sherwin-williams.com; c) A preliminary

and permanent injunction requiring Defendant to take the steps necessary to make

Sherwin-williams.com     readily   accessible   to   and usable by blind and

visually-impaired individuals; d) For attorneys' fees and expenses pursuant to all

applicable laws including, without limitation, pursuant to 42 U.S.C. § 12188(a)(1);

e) For compensatory damages including, but not limited to, mental anguish, loss of

dignity, and any other intangible injuries suffered by the Plaintiff as a result of

Defendant’s discrimination; f) For prejudgment interest to the extent permitted by

law; g) For costs of suit; and g) For such other and further relief as this Court

deems just and proper.

                                    COUNT II

   VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
                   CIVIL CODE § 51 ​et seq​.

      89.   Plaintiff re-alleges and incorporates by reference all paragraphs

alleged above and each and every other paragraph in this Complaint necessary or
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 23 of 26. PageID #: 23




helpful to state this third cause of action as though fully set forth herein.

      90.    California Civil Code § 51 ​et seq. guarantees equal access for people

with disabilities to the accommodations, advantages, facilities, privileges, and

services of all business establishments of any kind whatsoever. Defendant is

systematically violating the UCRA, Civil Code § 51 ​et seq.​

      91.    Defendant’s stores are "business establishments" within the meaning

of the Civil Code § 51 ​et seq. Defendant generates millions of dollars in revenue

from the sale of goods and services through its website, Sherwin-williams.com.

Defendant’s website is a service provided by Defendant that is inaccessible to

patrons who are blind or visually-impaired like Plaintiff. This inaccessibility

denies blind and visually-impaired patrons full and equal access to the facilities,

goods, and services that Defendant makes available to the non-disabled public.

Defendant is violating the UCRA, Civil Code § 51 ​et seq.,​ by denying

visually-impaired customers the goods and services provided on its website. These

violations are ongoing.

      92.    Defendant’s actions constitute intentional discrimination against

Plaintiff on the basis of a disability, in violation of the UCRA, Civil Code § 51 ​et

seq.,​ because Defendant has constructed a website that is inaccessible to Plaintiff,

Defendant maintains the website in an inaccessible format, and Defendant has
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 24 of 26. PageID #: 24




failed to take actions to correct these barriers.

      93.    Defendant is also violating the UCRA, Civil Code § 51 ​et seq.

because the conduct alleged herein violates various provisions of the ADA, 42

U.S.C. § 12101 ​et seq.,​ as set forth above. Section 51(f) of the Civil Code provides

that a violation of the right of any individual under the ADA also constitutes a

violation of the UCRA.

      94.    The actions of Defendant violate UCRA, Civil Code § 51 ​et seq.,​ and

Plaintiff is therefore entitled to injunctive relief remedying the discrimination.

      95.    Plaintiff is entitled to statutory minimum damages pursuant to Civil

Code § 52 for each and every offense.

      96.    Plaintiff is also entitled to reasonable attorneys’ fees and costs.

      WHEREFORE, ​Plaintiff prays for judgment in her favor and against

Defendant, as follows:

      a) A Declaratory Judgment that, at the commencement of this action,

Defendant was in violation of the specific requirements of the UCRA, Civil Code §

51 ​et seq.,​ for Defendant’s failure to take action that was reasonably calculated to

ensure that its websites are fully and equally accessible to, and independently

usable by, blind and visually-impaired individuals;

      b) A preliminary and permanent injunction enjoining Defendant from further
      Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 25 of 26. PageID #: 25




violations of the of the UCRA, Civil Code § 51 ​et seq.​, with respect to its website,

Sherwin-williams.com;

      c) A preliminary and permanent injunction requiring Defendant to take the

steps necessary to make Sherwin-williams.com readily accessible to and usable by

blind and visually-impaired individuals;

      d) For attorneys' fees and expenses pursuant to all applicable laws including,

without limitation, pursuant to of the UCRA, Civil Code § 51 ​et seq.;​

      e) For compensatory damages including, but not limited to, mental anguish,

loss of dignity, and any other intangible injuries suffered by the Plaintiff as a result

of Defendant’s discrimination;

      f) For prejudgment interest to the extent permitted by law; g) For costs of

suit; and

      g) For such other and further relief as this Court deems just and proper.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by jury.


Dated: October 5, 2018

                                               Respectfully submitted,


                                               /s/ Emily White
                                               Emily White (0085662)
Case: 1:18-cv-02325-JG Doc #: 1 Filed: 10/05/18 26 of 26. PageID #: 26




                                      Marc E. Dann (0039425)
                                      DannLaw
                                      P.O. Box 6031040
                                      Cleveland OH 44103
                                      216-373-0539
                                      216-373-0536 Fax
                                      DisabilityNotices@dannlaw.com
                                      Counsel of Record for Plaintiff
